Citation Nr: 1502454	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as a result of herbicide exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as a result of herbicide exposure.


REPRESENTATION

Appellant (the Veteran) is represented by: Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in Chicago, Illinois.

In March 2013, the Veteran presented testimony at a Board hearing.  A transcript of the hearing is associated with the claims file.  In April 2014, the Veteran was notified that the Veterans Law Judge who conducted the March 2013 hearing had retired from the Board, and was offered a hearing to be conducted by the Veterans Law Judge who would decide his appeal.  The Veteran did not elect to have a new hearing.  

In September 2013 and June 2014, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the upper or lower extremities.

2.  A neurological disorder of the upper and lower extremities is not related to service.  


CONCLUSIONS OF LAW

1.  The basic criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The basic criteria for service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities on the asserted basis that such is related to herbicide exposure during his Vietnam Era service.  

Certain specific conditions are considered chronic diseases under VA Law.  These include organic diseases of the nervous system.  38 C.F.R. § 3.309(a).  Where such chronic disease is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, a  continuity of symptomatology after service may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

In addition to the presumption of herbicide exposure, certain diseases are deemed to be associated with herbicide exposure.  These diseases include early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection.  In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 FR 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540-03 (2010).  

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against a current diagnosis of peripheral neuropathy (early onset or otherwise) of either the upper or lower extremities, and that, to the extent any current neurological symptoms of the upper or lower extremities may represent a current neurological disorder, such disorder is not related to service.  

The Board acknowledges that there is at least some evidence in favor of a diagnosis of peripheral neuropathy.  However, the Board is most persuaded by the reasoning of a VA examiner who examined the Veteran and reviewed the claims file in detail (see October 2013 examination report and June 2014 addendum opinion).  

In the initial October 2013 report, the VA examiner found evidence of mild intermittent pain in the bilateral lower extremities; however, he found that pain was not constant in either the upper or lower extremities; there was no evidence of paresthesias or dyesthesias in the upper or lower extremities; and, there was no evidence of numbness in the bilateral upper and lower extremities.  Muscle strength, deep tendon reflexes, and sensory findings in the upper and lower extremities were normal.  On specific examination of the peripheral nerves, the radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular, middle radicular, and lower radicular nerves affecting the upper extremities were normal.  The sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves affecting the lower extremities were also normal.  EMG testing indicated a compression neuropathy of the right ulnar nerve and right sural nerve.  

The VA examiner observed that the Veteran's history and neurological examination were very atypical of peripheral neuropathy because all modalities of sensations were intact, and because all lower extremity reflexes including bilateral ankle jerks were brisk, which he noted was an unusual presentation for peripheral neuropathy.  Regarding the Veteran's assertion that he had calf pains in the service, the examiner noted that any neuropathy of such duration should now be more advanced with loss of all modalities of sensations together with loss of ankle reflexes.  

In the June 2014 addendum, the same VA examiner reiterated that the Veteran's reported symptoms and clinical examination findings "do not co-relate at all," and that, with symptoms of the duration claimed by the Veteran, one would expect more neurological findings on clinical examination; however, such findings were "totally lacking."  The examiner opined that peripheral neuropathy was not present in either the upper or lower extremities.  

The VA examiner also noted that the Veteran's complaints are atypical of peripheral neuropathy.  The examiner noted that the Veteran complained of pain in the legs and pointed to his calves, but denied typical symptoms of peripheral neuropathy, such as tingling or numbness of the feet, or burning paresthesias of the feet.  Moreover, neurological examination did not show evidence of any sensory loss or impairment to the modalities of sensation, to include touch, pain, position or vibration.  

The VA examiner also noted that electromyographs (EMGs) and nerve conduction velocity tests conducted by VA in August 2008 and November 2013 did not produce similar results and did not indicate similar pathology.  These were interpreted by the examiner as "less diagnostic" of peripheral neuropathy.  In so finding, the VA examiner acknowledged that the August 2008 results reflected a finding of peripheral neuropathy in the lower extremities by the electromyographer; however, according to the VA examiner, this finding was not supported by the clinical neurological findings, which he found "should have been a part of the report."  The VA examiner also acknowledged a November 2013 finding of right sural sensory and right ulnar neuropathy at the elbow, consistent with demyelination neuropathy, but noted that "the same electromyographer who performed the previous EMG failed to document his clinical neurological findings."  The VA examiner concluded that "[t]hese findings are not diagnostic of peripheral neuropathy, with symptoms of [the] chronicity that the veteran is claiming."  Also noted were the conclusions of the Veteran's private physician, Sudhakar Konda, MD, in March, 2012, which did not find any evidence of peripheral neuropathy on EMG and nerve conduction studies.  

Regarding herbicide exposure, the VA examiner opined that symptoms should have presented within a couple years after exposure and not 25 years or more after exposure.  

Regarding acute and subacute peripheral neuropathy (terminology used under the pre-amended regulations), the VA examiner found no documented evidence of such.  The examiner noted that, if it was present from 1971 to now, the Veteran should have neurological evidence of neuropathy on clinical neurological examination, which is not present.  

The VA examiner also distinguished between what he described as suspicion of peripheral neuropathy and an actual diagnosis.  The examiner noted that the Veteran was never seen by a neurologist in the VA or non-VA setting who made an actual diagnosis of peripheral neuropathy.  There was only clinical suspicion because of symptoms, but no definite diagnosis made based on clinical examination findings or by EMG.  

The Board places great probative weight on the interpretation of the clinical evidence by the VA examiner.  There is no directly contradictory opinion that is supported by such persuasive reasoning.  As noted by the VA examiner, the Veteran's private physician did not find peripheral neuropathy.  

The Veteran's assertions that he has peripheral neuropathy would appear to be lay speculation.  While he testified that he is being treated by VA for peripheral neuropathy and is being given pills and cream for his legs, the VA treatment records were reviewed by the VA examiner who concluded that they do not support a diagnosis of peripheral neuropathy.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), diagnosis of a neurological disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran's assertions that he has peripheral neuropathy of the upper extremities are given no probative weight.  While lay persons are competent to relate a diagnosis provided by a competent medical professional, in this case, his assertion is not supported by the clinical records he has identified.

As the Veteran does not have peripheral neuropathy of any description, or any disability enumerated under the herbicide presumptive provisions, such provisions are not applicable notwithstanding the Veteran's presumed exposure to herbicides in service.  

While there is some inconclusive evidence regarding compression neuropathies of the upper extremities, the Board finds that there is no manifestation of an organic disease of the nervous system to a compensable degree within one year of service separation.  

Notably, the Veteran has been inconsistent in his assertions regarding the onset of symptoms.  He informed his private physician, Dr. Konda, in March 2012, that he had symptoms only for the past 3 to 4 years.  When asked at the Board hearing whether he had symptoms in service, he responded "I might have had a little."  The VA examiner in October 2013 commented that the Veteran was unable a give a clear history of when the symptoms in his feet started, but he stated he had it for more than 10 years.  He also reported that he saw some doctors in the service for this problem; however, the service treatment records are negative for any such treatment and the examination at service separation contains normal findings for the neurological system.  In his claim, the Veteran asserted that peripheral neuropathy had bothered him ever since the late 1970s; however, as the Veteran was discharged in 1972, even if true this would not satisfy the presumptive requirements. 

In weighing the conflicting statements provided by the Veteran at various times, the purpose and circumstances surrounding the statement are important.  The report made to Dr. Konda was not presented in the context of a VA claim, whereas the reports made to VA must be interpreted as intending to support his disability claim.  Furthermore, because the Veteran was seeking only medical treatment from Dr. Konda, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The United States Court of Appeals for Veterans' Claims (Veterans Court) has observed that many principles espoused in the Federal Rules of Evidence have no place in veterans jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of peripheral neuropathy symptoms.  Rather, it is the accuracy of the Veteran's accounts to VA which the Board finds is lacking.  Simply put, the medical report of Dr. Konda establishing onset of symptoms of peripheral neuropathy 3 or 4 years prior to March 2012 is more convincing than the Veteran's statement to VA adjudicators.  As the Veteran's symptoms of peripheral neuropathy first became manifest more than 1 year after service separation, the presumptive provisions for chronic diseases do not apply.  

Also significant, the Veteran's account to Dr. Konda is consistent with the record of treatment and VA claims, whereas his recent account to VA conflicts with that record.  The current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim in February 1972; however, at that time, he noted only hearing loss.  In November 1973, and again in May 2005, the Veteran filed claims seeking service connection for other disabilities, but did not mention peripheral neuropathy.  

While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as February 1972 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for peripheral neuropathy, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of symptomatology at that time.  

Also significant, a neurological examination at VA Decatur, Illinois, on November 21, 1973 was normal.  In sum, the evidence most persuasive to the Board demonstrates onset of neurological symptoms many years after service and not within the presumptive period.  

Regarding continuity of symptomatology, these provisions apply only to notation of chronic diseases in service that are not shown to be chronic at that time.  In this case, there is no notation of an organic disease of the nervous system during service.  Therefore the provisions governing continuity of symptomatology do not apply.  In any case, the Board's finding that symptoms were not manifest for many years after service provides a basis for an alternative finding that there was no continuity of symptomatology regarding any of the presumptive diseases.  

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Service treatment records reveal no treatment or complaints regarding peripheral neuropathy of the lower extremities or any neurological complaints.  The report of examination at service separation reveals normal clinical findings for the neurological system.  This is probative and persuasive evidence against onset of a disability in service and against any injury or disease in service that may be related to current symptoms.  

There is no medical opinion that purports to relate the claimed disorder to service or to presumed herbicide exposure in service.  While the Veteran has asserted that peripheral neuropathy of the lower extremities is related to service, his opinion that the claimed disability is related to presumed herbicide exposure is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, linking the claimed disorder to remote herbicide exposure falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In sum, the Board finds that the Veteran does not have peripheral neuropathy and that, to the extent that there is any current neurological disorder of the lower or upper extremities, such is not related to service.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in January 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  In a January 27, 2011 letter in response to the Veteran's VA Form 9, the RO stated: "You mentioned treatment at VA Clinic in Decatur IL.  Give us the dates (month and year) of treatment for your peripheral neuropathy and we will request the records."  In a February 4, 2011 response, the Veteran clarified that he was treated at the VA Medical Center in Danville, Illinois; however, he did not provide dates of treatment.  The RO requested records from the Danville facility from January 1, 1970 to November 9, 2009.  The records received were not pertinent to the issues on appeal.  

The RO has also obtained a thorough medical examination regarding the claim for peripheral neuropathy, as well as two medical opinions.  He has made no specific allegations as to the inadequacy of either opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that a medical opinion has not been obtained regarding the compression neuropathies identified in the October 2013 VA examination; however, in this case an opinion is not necessary.  The Veteran has not asserted that there was any injury in service that might be related to such diagnoses.  His sole contention was that peripheral neuropathy was related to herbicide exposure.  While the Veteran did on one occasion state that he was treated for similar complaints in service, the Board has found this assertion to be inaccurate.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's September 2013 remand instructions by requesting the Veteran to provide the names, addresses, and approximate dates of treatment of all medical care providers who provided treatment pertinent to the issues on appeal, and by scheduling an appropriate VA examination for a medical opinion.  As discussed above, the resulting opinion is adequate to reach a decision on the claims, and no further development is necessary.  

In June 2014, the Board instructed that an addendum opinion should be provided regarding the nature of the current diagnoses and the extremities affected.  That opinion was provided in June 2014.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the pertinent treatment records were discussed, as was the Veteran's symptomatology and the details of his service.  The Veteran was specifically asked about statements of treatment providers linking his current symptoms to service.  Such actions comply with 38 C.F.R. § 3.103.


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


